Case: 20-40823      Document: 00516003099         Page: 1     Date Filed: 09/03/2021




              United States Court of Appeals
                   for the Fifth Circuit                                United States Court of Appeals
                                                                                 Fifth Circuit

                                                                               FILED
                                                                       September 3, 2021
                                  No. 20-40823
                                                                          Lyle W. Cayce
                                Summary Calendar                               Clerk


   United States of America,

                                                              Plaintiff—Appellee,

                                       versus

   Erik Duran-Pinon,

                                                           Defendant—Appellant.


                   Appeal from the United States District Court
                       for the Southern District of Texas
                            USDC No. 2:20-CR-804-1


   Before Smith, Stewart, and Graves, Circuit Judges.
   Per Curiam:*
          The Federal Public Defender appointed to represent Erik Duran-
   Pinon has moved for leave to withdraw and has filed a brief in accordance
   with Anders v. California, 386 U.S. 738 (1967), and United States v. Flores, 632
   F.3d 229 (5th Cir. 2011). Duran-Pinon has not filed a response. We have


          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 20-40823    Document: 00516003099          Page: 2   Date Filed: 09/03/2021




                                  No. 20-40823


   reviewed counsel’s brief and the relevant portions of the record reflected
   therein. We concur with counsel’s assessment that the appeal presents no
   nonfrivolous issue for appellate review. Accordingly, counsel’s motion for
   leave to withdraw is GRANTED, counsel is excused from further
   responsibilities herein, and the APPEAL IS DISMISSED. See 5th Cir.
   R. 42.2.




                                       2